DETAILED ACTION
The concurrently filed preliminary amendment has been entered.
Claims 2-22 are cancelled, and claim 1 is pending.
	This application is a Continuation of Application No. 15/462,753, still pending, which is a Continuation of Application No. 14/283,163, now U.S. Patent No. 9,603,284, which is a Continuation of Application No. 12/189,476, now U.S. Patent No. 8,746,330.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Res Judicata
Claim 1 is rejected under the doctrine of Res Judicata.  The claim is the same as claim 1 of copending Application No. 15/462,753, as originally filed, in which the Examiner’s grounds of rejection in view of Campbell et al. (7,762,314) below was affirmed by the Patent Trial and Appeal Board on August 25, 2020.  See MPEP 706.03(w).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this 

	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Campbell et al (7,762,314).
	Campbell et al (Figures 1-7) discloses a fluid heat exchanger 140 for cooling an
electronic device 115, the heat exchanger comprising:
	a plurality of walls 300, 400; defining a corresponding plurality of microchannels 151,
152, wherein each microchannel 151, 152 extends from a first right end to a second left end
(Figures 6A-B), and wherein the plurality of microchannels 151, 152 defines at least two
opposed outer microchannels 152 and a centrally located microchannel 152 positioned between
the opposed outer microchannels 152 (Figure 6A, marked up, below);


    PNG
    media_image1.png
    908
    1057
    media_image1.png
    Greyscale



a fluid inlet passage 155 (Figures 1B and 6A) configured to deliver a heat-exchange fluid to each microchannel 151, 152 at a position between the corresponding first right end and the corresponding second left end of the respective microchannel 151; and
a fluid outlet passage 157 (Figures 1B and 6A, marked up, previous page) having an enlarged outlet region (i.e. the combined thicknesses of stand-offs 303 and 403 in Figure 3A, 4A, 5A and 5B) from the centrally located microchannel 152 compared to a corresponding outlet region (essentially the thickness of stand-off 403 in Figures 4A and 5B) from one of the opposed outer microchannels 152.
Conclusion
This application is a Continuation of applicant's earlier Application No. 15/462,753.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763